                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JEREMY LEE BEAN,                        )
                                         )
                                         )
                     Plaintiff,
                                         )
       v.
                                         )
                                         )                1:18CV581
 TRIDENT MARKETING,
                                         )
                     Defendant.          )
                                         )



                       MEMORANDUM OPINION AND ORDER

      Plaintiff Jeremy Lee Bean (“Bean”) filed the instant action against Trident

Marketing (“Trident”), alleging retaliation and wrongful termination in violation of

“the Civil Rights Act”. (Compl. [Doc. #2]; Civil Cover Sheet [Doc. #3].) This

matter is before the Court on Trident’s Motion to Dismiss for Failure to State a

Claim [Doc. #8]. For the reasons explained below, Trident’s Motion to Dismiss is

GRANTED.

                                             I.

      Bean, acting pro se, makes three factual allegations in his Complaint. First,

he alleges he was “told numerous times by the sales manager and assistant sales

manager, how I needed to be replaced by a nice looking girl with a bubbly attitude

and big boobs.” (Compl., Statement of Claim, #1.) Second, Bean alleges the

assistant sales manager “would sit at home and call my personal cell phone while I

was at work, then text and email me. keeping me at work with harassment over

stuff I had already done,” causing him to stay longer than the “sixteen to twenty
hours” he had already worked. (Id. #2.) Finally, Bean alleges that “[w]hen

supervisors were informed of the harassment I was fired, instead of them following

the company Handbook.” (Id. #3.) Bean does not state in his Complaint what law

he believes Trident violated, (see generally id.); however, in the Civil Cover Sheet

filed concurrently with his Complaint, he writes that he is bringing the action under

the Civil Rights Act of 1964, (Civil Cover Sheet).

       Trident argues that even if the Complaint is liberally construed to account for

Bean’s status as a pro se plaintiff, his Complaint contains only conclusory

allegations without a legal basis and no facts are alleged concerning Plaintiff’s

race, color, national origin, religion or sex. (Def.’s Br. in Supp. of Mot. to Dismiss

(“Trident’s Brief”) [Doc. #9] at 5.) Furthermore, Trident argues that even if the

Court infers “legal theory” that is not expressly stated in the Complaint, Bean fails

to establish a prima facie case of either retaliation or wrongful termination under

Title VII of the Civil Rights Act. (Id. at 6-9.)

       Bean untimely responded to Trident’s motion, urging the Court to “dismiss”

the motion. (See Pl.’s Resp. in Opp. Re: Mot. to Dismiss for Failure to State a

Claim (“Bean’s Response”) [Doc #13].)1 Per Local Rule of Civil Procedure 7.3(k),


                                                            
1
   Bean’s Response contains a Certificate of Service stating that he filed his response
electronically through CM/ECF on February 4, 2019, but no such filing is evidenced on
the Court’s electronic docket. Counsel for Trident received a copy through the mail
and subsequently mailed a hard copy to the Court. (See Doc. #13, Attachment 1
(Cover Letter from Defense Att’y).) Even if Bean had electronically docketed his
response on February 4, 2019, it would have been approximately six months past the
response deadline of August 23, 2018. (See Roseboro Letter Re: Right to Respond to
Mot. to Dismiss (Aug. 7, 2018) [Doc. #11].) 
                                             2
“[t]he failure to file a brief or response within the time specified in this rule shall

constitute a waiver of the right thereafter to file such brief or response, except

upon a showing of excusable neglect.” The rule further states, “[i]f a respondent

fails to file a response within the time required by this rule, the motion will be

considered and decided as an uncontested motion, and ordinarily will be granted

without further notice.” L.R. Civ. P. 7.3(k).

      In his response, Bean makes no argument to support excusable neglect, (see

generally Bean’s Resp.), but in consideration of his status as a pro se plaintiff, the

Court will consider Bean’s untimely response in analyzing Trident’s motion. See

Catharine W. v. Sch. Bd. of City of Va. Beach, No. 2:17CV645, 2018 WL

4474688, at *5 n.5 (E.D. Va. Sept. 4, 2018) (“In deference to Mr. El-Amin’s pro

se status, the Court will consider Mr. El-Amin’s untimely Reply in its analysis of his

motion.”)

      In his response, Bean argues that his allegations show Trident’s “total

disregard for federal law Title VII of the Civil Rights Act,” that in Trident’s

handbook “it states anyone who harasses anyone else will be fired there is zero

tolerance, yet after the complaint and over a year later they are still employed,”

and that “the emphasized harassment was overlooked by Trident Marketing.”

(Bean’s Resp. at 1.) Additionally, Bean provides information entitled “Facts in the

Case” where he states:

      1. I am a male. Though on page 8 of the request for dismissal I’m
      referred to as a female where in the rest of the request I’m referred to
      as a male.

                                            3
      2. Adverse Employment. I was fired.
      3. Work performance, I trained the person that was to replace me,
      which was a female (who was fired due to her age “to old to do this
      job”) stole sheets that I developed and four fifths of the companies
      admin use them. To prove doing my job good enough.
      4. Being called by an assistant sales manager to discuss work matters
      that caused him to work longer hours each day, referenced top of
      page 8. It happened once, when the job was already completed yet
      continued his rant.
      5. There is a witness for all of this.

(Id. at 2.) Any new facts alleged in Bean’s Response cannot be considered

because “a plaintiff cannot through the use of motion briefs amend the complaint.”

Jeffries v. Wal-Mart Stores East, LP, No. GJH-15-473, 2016 WL 430479, at *4

(D. Md. Feb. 3, 2016) (internal quotations omitted) (citing Zachair Ltd. v. Driggs,

965 F. Supp. 741, 748 n.4 (D. Md. 1997)); see also E.I. du Pont de Nemours &

Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011) (noting that in

deciding a Rule 12(b)(6) motion, the district court may consider the complaint and

any attached or incorporated documents, but going beyond those documents

converts the motion into one for summary judgment, which is improper when the

parties have not had an opportunity to conduct discovery.) Thus, the Court will

only consider the legal arguments made in Bean’s Response.

                                         II.

       “In considering a motion to dismiss, the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Mylan Lab., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993) (cert.

denied sub nom Am. Home Prod. Corp. v. Mylan Lab., Inc., 510 U.S. 1197



                                          4
(1994)). To state an adequate claim and thereby avoid dismissal, a complaint

“must contain sufficient factual matter, accepted as true, to state a claim for relief

that is plausible on its face. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotations omitted) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556, 570 (2007)).

      Furthermore, where a claim is brought by a pro se plaintiff, the complaint

should be liberally construed. Rigg v. Urana, 113 F. Supp. 3d 825, 828 (M.D.N.C.

2015) (citing Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978)). However,

despite its liberal construction, the complaint still must “raise a right to relief above

the speculative level.” Id. (quoting Twombly, 550 U.S. at 555). Furthermore, the

Court cannot “advocate for a pro se litigant or rewrite h[is] complaint.” Id. (citing

Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006) & Gordon, 574 F.2d at

1152-53).

                                           A.

      As an initial matter, Trident argues that while the Civil Cover Sheet

“suggests” that Bean’s claims are brought under the Civil Rights Act of 1964, “the

Complaint fails to identify a specific state or federal statute, regulation, or other

legal grounds for such a claim.” (Trident’s Br. at 4-5.) According to Trident, this

failure coupled with insufficient factual allegations render Bean’s claims

“unsupported” and “conclusory.” (Id. at 5.) Trident’s argument falls flat, because

                                           5
although Bean does not state the legal basis for the claim in his Complaint, the

Complaint and Civil Cover Sheet provide the necessary notice contemplated by the

Federal Rules of Civil Procedure. See Labram v. Havel, 43 F.3d 918, 920 (4th Cir.

1995); see also Caldwell v. United Parcel Serv., Inc., No.7:15-cv-00358, 2015 WL

6159509, at *1 (W.D. Va. Oct. 20, 2015) (considering the civil cover sheet and

complaint filed by a pro se plaintiff to determine the legal basis of his claims). “All

that is required is that the pleaded claim afford the opposing party fair notice of the

nature and basis or grounds of the claim and a general indication of the type of

litigation involved.” Id. (internal quotations omitted). In this case, Trident clearly

understands the nature and basis of the claim. In its motion to dismiss, Trident

readily identified Title VII of the Civil Rights Act of 1964 as the legal basis for

Bean’s claims. (See Trident’s Br.) Therefore, this argument has no merit.

                                           B.

      Bean alleges two violations of Title VII of the Civil Rights Act of 1964 (“Title

VII”)—that he was retaliated against, and that he was wrongfully terminated. (See

Compl. & Civil Cover Sheet.) Title VII “bars employers from discriminating on the

basis of race, color, religion, sex or national origin.” Netter v. Barnes, 908 F.3d

932, 937 (4th Cir. 2018) (internal quotations omitted) (quoting Pub. L. No. 88-

352, § 703, 78 Stat. 241, 255 (1964)); 42 U.S.C. § 2000e-2.

      Claims made under Title VII that are subject to a motion to dismiss are

evaluated under the same pleading standards as those articulated by the Supreme

Court in Iqbal and Twombly. Woods v. City of Greensboro, 855 F.3d 639, 647

                                           6
(4th Cir. 2017) (“In Iqbal, the Court made clear that this heightened standard

applied to all civil actions, including claims of discrimination.”). The Fourth Circuit

has clarified that while a plaintiff must meet the pleading standards established by

Iqbal and Twombly, he is not required to “plead facts establishing a prima facie

case of discrimination to survive a motion to dismiss.” Id. at 648 (quoting

McCleary-Evans v. Md. Dep’t of Transp., 780 F.3d 582, 585 (4th Cir. 2015)).

But, he must make sufficient allegations to “nudge his claims . . . across the line

from conceivable to plausible.” Id. at 647 (quoting Iqbal, 556 U.S. at 680).

                                           1.

      Bean first claims he was retaliated against because he reported his assistant

sales manager’s harassment. (See Compl. at 2.) Title VII “prohibits retaliation by

an employer against an employee because he has opposed any practice made an

unlawful employment practice by [Title VII], or because he has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.” Netter, 908 F.3d at 937 (citing 42 U.S.C. §

2000e-3(a)).

      While Bean is not required to plead a prima facie case of retaliation, some

courts nevertheless consider the prima facie elements of the claim to help

determine if a plaintiff’s claims as pleaded “allow the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” Woods 855 F.3d

at 647. See e.g., Ricketts v. Logics, LLC, No. 5:15-CV-00293-D, 2016 WL

4051852, at *6 (E.D.N.C. July 27, 2016) (considering the prima facie elements of

                                           7
a Title VII retaliation claim in evaluating whether to grant a motion to dismiss the

claim); Parker v. Ciena Corp., No. WDQ-14-4036, 2016 WL 153035, at *6 (D.

Md. Jan. 12, 2016) (considering the same). Therefore, it is helpful to consider the

three elements of a prima facie case of retaliation: (1) engagement in a protected

activity; (2) adverse employment action; and (3) a causal link between the

protected activity and the employment action. Boyer-Liberto v. Fontainebleau

Corp., 786 F.3d 264, 281 (4th Cir. 2015) (en banc).

      There are two categories of protected activity under Title VII: participation

and opposition. Netter, 908 F.3d at 937. Protected participation activity refers to

participation in any investigation, proceeding, or hearing occurring under Title VII.

Id. Protected participation activities receive absolute protection even when they

are plainly unreasonable or irrelevant. Id.

      In contrast, opposition activity provides “qualified protection to a wide range

of conduct.” Id. Protected opposition activity is a broader category than

participation activity and includes activities such as “staging informal protests and

voicing one’s own opinions in order to bring attention to an employer’s

discriminatory activities or complaining to superiors about suspected violations.”

Parker, 2016 WL 153035, at *6 (internal quotations omitted) (citing Laughlin v.

Metro. Wash. Airports. Auth., 149 F.3d 253, 259 (4th Cir. 1998) & Bryant v.

Aiken Reg’l Med. Ctrs., Inc., 333 F.3d 536, 543-44 (4th Cir. 2003)). For an

employee’s activity to constitute a protected opposition activity, the employee

must show, first, “that [he] reasonably believed that the employment action [he]

                                              8
opposed constituted a Title VII violation” and, second, “that [his] conduct in

opposition was reasonable.” Netter, 908 F.3d at 937-38 (citing Boyer-Liberto, 786

F.3d at 282 & Laughlin, 149 F.3d at 259-60).

       In addition to alleging facts regarding his participation in protected activity,

Bean must also allege that his employer took an adverse employment action

against him. An adverse employment action is “a discriminatory act that adversely

affects the terms, conditions, or benefits of the plaintiff’s employment.” Ricketts,

2016 WL 4051852, at *6 (internal punctuation omitted) (quoting Holland v.

Washington Homes, Inc., 487 F.3d 208, 219 (4th Cir. 2007)). “In the context of

a retaliatory discharge, this means an employee may proceed by showing directly

that [he] was fired in retaliation for protected activity . . . .” Netter, 908 F.3d at

938.

       Using the prima facie elements as a guide, Bean has not alleged sufficient

facts to state a claim for retaliation under Title VII. Taking the facts in the light

most favorable to Bean, he has alleged an adverse employment action by stating

he was fired. (See Compl., Statement of Claim, #3.) However, he has not

sufficiently alleged that he engaged in protected activity. There are no facts in

Bean’s Complaint to suggest that he participated in any investigation, proceeding

or hearing for which his employer then retaliated against him. (See generally

Compl.) Therefore, he has not alleged that he engaged in protected participation

activity. Accordingly, to show protected activity, he must have alleged that he

participated in protected opposition activity. While Bean does allege that he was

                                            9
told he “needed to be replaced by a nice looking girl with a bubbly attitude and big

boobs,” (Compl. at 2), given the wording of the comments made to Bean, a

reasonable person would not believe that such comments constituted a violation of

Title VII, and therefore this allegation does not constitute a protected opposition

activity.

       Furthermore, Bean discusses harassment only in the context of the assistant

sales manager calling him on his personal cell phone while at work and discussing

work related issues. (See id.) He does not allege that any of the harassment he

received from the assistant sales manager during these calls was related to gender

or any other classification protected by Title VII or some other federal statute or

rule. (Id.) Finally, Bean does not make it clear if he reported to his supervisor the

comments made to him about a female replacement, which do not constitute

protected activity, (see supra), or if he simply reported the phone calls that were

unrelated to gender, and therefore not protected under Title VII. (Id.) In sum, Bean

has not stated a plausible claim for retaliation, and therefore, this claim must be

dismissed.

                                          2.

       Bean’s second claim alleges that he was wrongfully terminated in violation

of Title VII. (See Compl. at 1.) Title VII prohibits discharge of any individual

“because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1). As with his retaliation claim, Bean is not required to plead

a prima facie case of wrongful termination, but the Court may consider the prima

                                          10
facie elements to determine if he has alleged sufficient facts to state a claim. The

prima facie elements of wrongful termination are: (1) the plaintiff is a member of a

protected class; (2) he suffered an adverse employment action; (3) he was

performing his job duties at a level that met his employer's legitimate expectations

at the time of the adverse employment action; and (4) the position remained open

or was filled by similarly qualified applicants outside the protected class. Scott v.

Health Net Fed. Servs., LLC, 463 F. App’x 206, 208 (4th Cir. 2012) (citing Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004) (en

banc)).

      Taking the facts in the light most favorable to Bean, he has not alleged

sufficient facts to state a claim for wrongful termination. As with his claim for

retaliation, he has alleged an adverse employment action by stating that he was

fired. (See Compl. at 2.) However, he has not alleged that he is member of a

protected class, that he was performing his job duties at a level that met his

employer’s legitimate expectations, or that his position remained open or was filled

by an applicant outside of his protected class.2 (See generally id.) Without these

factual allegations, Bean has not alleged a plausible claim for wrongful termination,

and therefore, this claim must be dismissed.

                                          III.


                                                            
2
   In Bean’s Response, he states that he is male and that he was replaced by a female.
(Bean’s Resp. at 2.) However, as mentioned previously, the Court cannot consider
factual allegations that were not present in the Complaint and solely appear in Bean’s
Response. See supra at 4.
                                          11
       For the reasons stated above, IT IS HEREBY ORDERED that Defendant

Trident Marketing’s Motion to Dismiss for Failure to State a Claim [Doc. #8] be

GRANTED, and this action be DISMISSED WITHOUT PREJUDICE.3

       This the 3rd day of May, 2019.


                                                /s/ N. Carlton Tilley, Jr.
                                           Senior United States District Judge




                                                            
3
   See Alley v. Yadkin Cty Sheriff Dep’t, 698 F. App’x 141, 142 (4th Cir. 2017)
(stating that “even when a plaintiff fails to allege sufficient facts against a particular
defendant to survive a Rule 12(b)(6) motion, where the district court neither gave the
plaintiff the opportunity to amend nor did it engage in any discussion as to why
amendment would be futile, the dismissal should generally be without prejudice”)
(internal quotations omitted).  
                                            12
